DISMISS and Opinion Filed July 26, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00237-CR

                NATHAN CHANCE NEIGHBORS, Appellant
                               V.
                   THE STATE OF TEXAS, Appellee

               On Appeal from the 422nd Judicial District Court
                           Kaufman County, Texas
                   Trial Court Cause No. 14-10508-422-F

                        MEMORANDUM OPINION
                  Before Justices Schenck, Reichek, and Carlyle
                           Opinion by Justice Reichek
      Before the Court is appellant’s July 14, 2021 motion to withdraw his appeal,

signed by appellant and his appellate counsel. See TEX. R. APP. P. 42.2(a). We grant

the motion and dismiss this appeal.




                                          /Amanda L. Reichek/
                                          AMANDA L. REICHEK
Do Not Publish                            JUSTICE
TEX. R. APP. P. 47.2(b)
210237F.U05
                                 S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

NATHAN CHANCE NEIGHBORS,                    On Appeal from the 422nd Judicial
Appellant                                   District Court, Kaufman County,
                                            Texas
No. 05-21-00237-CR         V.               Trial Court Cause No. 14-10508-422-
                                            F.
THE STATE OF TEXAS, Appellee                Opinion delivered by Justice
                                            Reichek. Justices Schenck and
                                            Carlyle participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered July 26, 2021




                                      –2–